Exhibit 10.12

 

Performance-Based RSU Form

 

SIZMEK INC.

 

2014 INCENTIVE AWARD PLAN

 

RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Sizmek Inc., a Delaware corporation (the “Company”), pursuant to its 2014
Incentive Award Plan (the “Plan”), hereby grants to the holder listed below
(“Holder”), an award of restricted stock units (“Restricted Stock Units” or
“RSUs”) with respect to the number of shares of the Company’s Common Stock (the
“Shares”). This award for Restricted Stock Units (this “Award”) is subject to
all of the terms and conditions as set forth herein and in the Restricted Stock
Unit Award Agreement attached hereto as Exhibit A (the “Restricted Stock Unit
Agreement”) and the Plan, each of which are incorporated herein by reference.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Grant Notice and the Restricted Stock Unit
Agreement.

 

Holder:

 

 

 

Grant Date:

 

 

 

Target Number of RSUs (“Target RSUs”):

 

 

 

Distribution Schedule:

Subject to the terms of the Restricted Stock Unit Agreement, the RSUs shall be
distributable in accordance with Section 1.1 of the Restricted Stock Unit
Agreement.

 

 

Vesting Schedule:

Subject to the terms of the Restricted Stock Unit Agreement, the RSUs shall vest
as set forth in Exhibit B attached hereto.

 

By his or her signature below, Holder agrees to be bound by the terms and
conditions of the Plan, the Restricted Stock Unit Agreement and this Grant
Notice.  Holder has reviewed the Restricted Stock Unit Agreement, the Plan and
this Grant Notice in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Grant Notice and fully understands all
provisions of this Grant Notice, the Restricted Stock Unit Agreement and the
Plan.  Holder has been provided with a copy or electronic access to a copy of
the prospectus for the Plan. Holder hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan, this Grant Notice or the Restricted Stock
Unit Agreement.  The Award is subject to the terms and conditions of the Plan
which are incorporated herein by reference. In the event of any inconsistency
between the Plan and the Restricted Stock Unit Agreement, the terms of the Plan
shall control.

 

Holder acknowledges that his or her acceptance of the terms and conditions of
the Plan, the Restricted Stock Unit Agreement and this Grant Notice by his or
her signature below is a condition to the receipt of this Award.  As a result,
unless otherwise determined by the Administrator, in the event Holder does not
sign this Grant Notice in the space indicated below and return the executed
Grant Notice to the Company within sixty (60) days of receipt of this Grant
Notice, this Award shall be forfeited and Holder shall have no further rights
thereto.

 

SIZMEK INC.

HOLDER

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (this “Agreement”) is attached,
the Company has granted to Holder the right to receive the number of RSUs set
forth in the Grant Notice, subject to all of the terms and conditions set forth
in this Agreement, the Grant Notice and the Plan.

 

ARTICLE I

 

AWARD OF RESTRICTED STOCK UNITS

 

1.1                               Award of Restricted Stock Units.

 

(a)                                 Award.  In consideration of Holder’s
continued employment with the Company or any Affiliate thereof and for other
good and valuable consideration, the Company hereby grants to Holder the right
to receive the number of RSUs set forth in the Grant Notice, subject to all of
the terms and conditions set forth in this Agreement, the Grant Notice and the
Plan. Prior to actual issuance of any Shares, the RSUs and the Award represent
an unsecured obligation of the Company, payable only from the general assets of
the Company.

 

(b)                                 Vesting. The RSUs subject to the Award shall
vest in accordance with Exhibit B to the Grant Notice. Unless and until the RSUs
have vested in accordance with Exhibit B to the Grant Notice, Holder will have
no right to any distribution with respect to such RSUs.  Except as otherwise
provided in Exhibit B to the Grant Notice, in the event of Holder’s Termination
of Service prior to the vesting of all of the RSUs, any unvested RSUs will
terminate automatically without any further action by the Company and be
forfeited without further notice and at no cost to the Company.

 

(c)                                  Distribution of RSUs.

 

(i)                                     Shares of Common Stock shall be
distributed to Holder (or in the event of Holder’s death, to his or her estate)
with respect to such Holder’s vested RSUs within ten (10) days following the
vesting date of the RSUs as specified in Exhibit B to the Grant Notice, but in
no event later than March 15 of the calendar year following the calendar year in
which such vesting date occurs, subject to the terms and provisions of the Plan
and this Agreement.

 

(ii)                                  Unless otherwise determined by the
Administrator, all distributions shall be made by the Company in the form of
whole shares of Common Stock.  Notwithstanding anything to the contrary in this
Agreement, the Administrator may, in its sole discretion, elect to settle any
vested RSUs in cash.  The cash amount to be paid by the Company upon
distribution of any vested RSUs shall be equal to (A) the number of vested RSUs
with respect to which Holder is entitled to a distribution multiplied by (B) the
Fair Market Value per share of the Common Stock on the applicable distribution
date.

 

(iii)                               Neither the time nor form of distribution of
Common Stock with respect to the RSUs may be changed, except as may be permitted
by the Administrator in accordance with the Plan and Section 409A of the Code
and the Treasury Regulations thereunder.

 

A-1

--------------------------------------------------------------------------------


 

(d)                                 Generally.  Shares issued under the Award
shall be issued to Holder or Holder’s beneficiaries, as the case may be, at the
sole discretion of the Administrator, in either (i) uncertificated form, with
the Shares recorded in the name of Holder in the books and records of the
Company’s transfer agent with appropriate notations regarding the restrictions
on transfer imposed pursuant to this Agreement; or (ii) certificate form.  In no
event will fractional shares be issued upon settlement of the Award.  All
distributions shall be made by the Company in the form of whole Shares.  In lieu
of any fractional Share, the Company shall make a cash payment to Holder equal
to the Fair Market Value of such fractional Share on the date the RSUs are
settled pursuant to this Section 1.1.

 

1.2                               Tax Withholding. Notwithstanding any other
provision of this Agreement:

 

(a)                                 The Company shall not be obligated to
deliver any certificate representing Shares issuable with respect to the RSUs to
Holder or his or her legal representative unless and until Holder or his or her
legal representative shall have paid or otherwise satisfied in full the amount
of all federal, state, local and foreign taxes applicable with respect to the
taxable income of Holder resulting from the vesting of the RSUs, the
distribution of the Shares issuable with respect thereto, or any other taxable
event related to the RSUs (the “Tax Withholding Obligation”), provided that no
payment shall be delayed under this Section 1.2(a) if such delay will result in
a violation of Section 409A of the Code.

 

(b)                                 To the maximum extent permitted by
Applicable Law, the Company and its Subsidiaries have the authority to deduct or
withhold by the deduction of such amount as is necessary to satisfy any Tax
Withholding Obligation from other compensation payable to Holder with respect to
any taxable event arising from vesting of the RSUs or the receipt of the Shares
upon settlement of the RSUs.  The Company and its Subsidiaries may withhold, or
Holder may elect to satisfy, the Tax Withholding Obligation in one or more of
the forms specified below:

 

(i)                                     by cash or check made payable to the
Company or the Subsidiary with respect to which the withholding obligation
arises;

 

(ii)                                  by the deduction of such amount from other
compensation payable to Holder;

 

(iii)                               with respect to any Tax Withholding
Obligation arising in connection with the distribution of the RSUs, with the
consent of the Administrator, by requesting that the Company and its
Subsidiaries withhold a net number of vested shares of Common Stock otherwise
issuable pursuant to the RSUs having a then current Fair Market Value not
exceeding the amount necessary to satisfy the Tax Withholding Obligation of the
Company and its Subsidiaries based on the minimum applicable statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes;

 

(iv)                              with respect to any Tax Withholding Obligation
arising in connection with the distribution of the RSUs, with the consent of the
Administrator, by tendering to the Company vested shares of Common Stock having
a then current Fair Market Value not exceeding the amount necessary to satisfy
the Tax Withholding Obligation of the Company and its Subsidiaries based on the
minimum applicable statutory withholding rates for federal, state, local and
foreign income tax and payroll tax purposes;

 

(v)                                 with respect to any withholding taxes
arising in connection with the distribution of the RSUs, through the delivery of
a notice that Holder has placed a market sell order with a broker acceptable to
the Company with respect to shares of Common Stock then issuable to Holder
pursuant to the RSUs, and that the broker has been directed to pay a sufficient
portion of the net proceeds

 

A-2

--------------------------------------------------------------------------------


 

of the sale to the Company or the Subsidiary with respect to which the Tax
Withholding Obligation arises in satisfaction of such withholding taxes;
provided that payment of such proceeds is then made to the Company or the
applicable Subsidiary at such time as may be required by the Administrator, but
in any event not later than the settlement of such sale; or

 

(vi)                              in any combination of the foregoing.

 

(c)                                  With respect to any withholding taxes
arising in connection with the RSUs, in the event Holder does not provide timely
payment of all sums required pursuant to Section 1.2(b), the Company shall have
the right, but not the obligation, to treat such failure as an election by
Holder to satisfy all or any portion of Holder’s required payment obligation
pursuant to Section 1.2(b)(iii) above.

 

(d)                                 In the event any Tax Withholding Obligation
arising in connection with the RSUs will be satisfied under Section 1.2(b)(iii),
then the Company may elect to instruct any brokerage firm determined acceptable
to the Company for such purpose to sell on Holder’s behalf a whole number of
shares from those shares of Common Stock then issuable to Holder pursuant to the
RSUs as the Company determines to be appropriate to generate cash proceeds
sufficient to satisfy the Tax Withholding Obligation and to remit the proceeds
of such sale to the Company or the Subsidiary with respect to which the
withholding obligation arises.  Holder’s acceptance of this Award constitutes
Holder’s instruction and authorization to the Company and such brokerage firm to
complete the transactions described in this Section 1.2(d), including the
transactions described in the previous sentence, as applicable.

 

(e)                                  Holder is ultimately liable and responsible
for all taxes owed in connection with the RSUs, regardless of any action the
Company or any Subsidiary takes with respect to any Tax Withholding Obligations
that arise in connection with the RSUs.  Neither the Company nor any Subsidiary
makes any representation or undertaking regarding the treatment of any Tax
Withholding Obligation in connection with the awarding, vesting or payment of
the RSUs or the subsequent sale of Shares.  The Company and the Subsidiaries do
not commit and are under no obligation to structure the RSUs to reduce or
eliminate Holder’s tax liability.

 

1.3                               Conditions to Issuance of Stock Certificates. 
The Company shall not be required to issue or deliver any Shares upon settlement
of the RSUs prior to fulfillment of all of the conditions set forth in
Section 11.4 of the Plan.

 

ARTICLE II

 

RESTRICTIONS

 

2.1                               Award and Interests Not Transferable. This
Award, including the RSUs awarded hereunder, may not be sold, pledged, assigned
or transferred in any manner other than by will or the laws of descent and
distribution or, subject to the consent of the Administrator, pursuant to a DRO,
unless and until the Shares issuable pursuant to the Award have been issued, and
all restrictions applicable to such Shares have lapsed. This Award and the
rights and privileges conferred hereby, including the RSUs awarded hereunder,
shall not be liable for the debts, contracts or engagements of Holder or his or
her successors in interest and shall not be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

 

A-3

--------------------------------------------------------------------------------


 

2.2                               Rights as Stockholder. Neither Holder nor any
person claiming under or through Holder shall have any of the rights or
privileges of a stockholder of the Company in respect of any Shares issuable
hereunder unless and until certificates representing such Shares (which may be
in uncertificated form) will have been issued and recorded on the books and
records of the Company or its transfer agents or registrars, and delivered to
Holder (including through electronic delivery to a brokerage account). After
such issuance, recordation and delivery, Holder shall have all the rights of a
stockholder of the Company, including with respect to the right to vote the
Shares and the right to receive any cash or share dividends or other
distributions paid to or made with respect to the Shares.

 

2.3                               Forfeiture and Claw-Back Provisions. Holder
hereby acknowledges and agrees that the Award is subject to the provisions of
Section 11.5 of the Plan.

 

2.4                               Trading Restrictions.  The Company may
establish reasonably appropriate periods from time to time during which Holder’s
ability to engage in transactions involving the Company’s Common Stock is
subject to specific restrictions (“Restricted Periods”).  Holder may be subject
to restrictions giving rise to a Restricted Period for any reason that the
Company determines appropriate, including, restrictions generally applicable to
employees or groups of employees or restrictions applicable to Holder during an
investigation of allegations of misconduct or conduct detrimental to the Company
or any Affiliate by Holder.

 

2.5                               Restrictive Covenants.  Unless Holder is a
party to an employment agreement with the Company or a Subsidiary, which
agreements sets forth provisions regarding Confidential Information (as defined
below), non-solicitation or non-competition that are less restrictive than the
provisions set forth in this Section 2.5, Holder and the Company agree that, in
exchange for the Company providing Holder with the consideration set forth
herein, and in order to protect the value of the equity-based compensation
provided to Holder in this Agreement, the following restrictions shall apply to
Holder:

 

(a)                                 Definitions.  For purposes of this
Agreement, the terms below are defined as follows:

 

(i)                                     “Business” means the business of
(A) delivering digital advertisements, or creating digital advertisements for
delivery, to broadcast destinations, the Internet, World Wide Web sites,
advertising technology platforms, second screens, personal or wireless devices
and other such destinations which can receive and display a digital
advertisement (collectively, the “Destinations”); or (B) developing proprietary
technologies to target or serve advertisements to the Destinations. For purposes
of this Agreement, Business is limited to the type conducted, in development,
offered, or provided by Company within Holder’s most recent two years of
employment.

 

(ii)                                  For purposes of this Section 2.5, the
“Company” means the Company and its Affiliates.

 

(iii)                               “Competitor” or “Competitive Enterprise” is
any person, firm, company or other entity, which offers products and services in
the same or similar business as the Business of Company.

 

(iv)                              “Confidential Information” means data,
information, and materials that: (A) relate to the Business of Company or the
business of Company’s Customers, regardless of whether the data or information
constitutes a Trade Secret; (B) were disclosed to Employee or of which Holder
became aware as a consequence of Holder’s relationship with Company, whether
such data, information and materials are written, oral, in hard copy,
electronic, or other form; (C) have value to Company; (D) generally are not
known to Competitors of Company; and (E) include Trade Secrets and/or
Confidential

 

A-4

--------------------------------------------------------------------------------


 

Information. Confidential Information specifically includes, but is not limited
to the following:

 

(1)                                 Methods of operation, names of Customers,
price lists, financial information and projections, route books, personnel data,
software, programmer’s notes and flow-charts, business methods, technical
information;

 

(2)                                 The pricing extended or offered to any
Customer by Company, any Customer’s purchasing practices and preferences, any
Customer media plan (actual or prospective) prepared by Customer, any Customer
client list or list of prospective clients, and any information known by any
Customer about its clients or prospective clients, including but not limited to
client names, contact information, personal data or identifying numbers,
financial data, historical information, preferences and strategies, as well as
any compilations of same;

 

(3)                                 Company technology or technology in
development, including formulas, patterns, compilations (including compilations
of customer information), programs (including computer programs, software code
and models), devices (including equipment used to provide Company’s services),
methods (including aesthetic and functional designs), techniques (including
style and design technology and plans), drawings (including product or equipment
drawings), processes and methods, and research;

 

(4)                                 Company’s pricing, cost of goods sold,
material supplier contracts, supplier costs, financial data (including financial
statements or summaries thereof, sales forecasts, margins, sales histories,
business plans, budgets and other forecasts), partnership or joint venture
agreement terms, product enhancements, strategic initiatives, partnerships,
investment opportunities or plans, planned or contemplated mergers or
acquisitions, enterprise valuations and stock option plans and agreements;

 

(5)                                 Company’s lists of actual or potential
Customers, Employees, Independent Contractors or suppliers (including
identifying information about those Customers or suppliers); and

 

(6)                                 Information regarding any of Company’s
Employees or Independent Contractors (including but not limited to contact
information, position, performance, compensation, etc.)

 

(v)                                 “Customer” is any person, firm, entity,
group or other organization that is or was solicited or serviced by Company,
whether or not such solicitation or servicing results or resulted in a sale or
revenue to Company.

 

(vi)                              “Independent Contractor” is any independent
contractor of Company who is or was engaged to perform work on behalf of
Company.

 

(vii)                           “Material Contact” means contact between Holder
and any Customer (A) with whom Holder dealt on behalf of Company; (B) whose
dealings with Company were coordinated or supervised by Holder; (C) about whom
Holder obtained Confidential Information as a result of Holder’s employment with
Company; or (D) who received products or services authorized by Company, the
sale or provision of which resulted in compensation, commissions, or earnings,
due to Holder for work performed in the final two years of Holder’s employment.

 

(viii)                        “Territory” — means, unless another “Territory” is
identified in an employment agreement between Holder and the Company or one of
its Subsidiaries for purposes of the

 

A-5

--------------------------------------------------------------------------------


 

non-competition provisions in such employment agreement, the United
States, Israel, or any foreign country in which the Company has marketed its
products or services, directly or indirectly.

 

(ix)                              “Trade Secret” means information, without
regard to form, including, but not limited to, technical or nontechnical data, a
formula, a pattern, a compilation, a program, a device, a method, a technique, a
drawing, a process, financial data, financial plans, product plans, or a list of
actual or potential customers or suppliers which is not commonly known by or
available to the public and which information: (A) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

 

(b)                                 Protectable Interest.  Holder acknowledges
and agrees that Company has a legitimate business interest in protecting its
relationships with its Customers and the goodwill associated therewith, as well
as its Confidential Information and Trade Secrets. Holder understands and agrees
that the relationship between Company and each of its Employees and Independent
Contractors constitutes a valuable asset of Company. Holder further acknowledges
and agrees that the covenants contained in this Agreement are reasonable and are
designed to protect Company’s legitimate business interests and relationships.

 

(c)                                  Non-disclosure and Restricted Use.  Holder
acknowledges that Company has and shall provide Holder with Confidential
Information throughout Holder’s employment to assist Holder in the performance
of duties.  Holder acknowledges receipt of good and valuable consideration, the
adequacy of which Holder hereby expressly acknowledges, in exchange for Holder’s
commitments as contained in this Agreement.  Holder shall use his or her best
efforts to protect Company’s Confidential Information and Trade Secrets.  Holder
shall not use, except in connection with work for Company, and will not disclose
during or following Holder’s employment, any Confidential Information or Trade
Secret.

 

(d)                                 Non-solicitation of Company Employees and
Independent Contractors.  Holder understands and agrees that the relationship
between Company and each of its Employees and Independent Contractors
constitutes a valuable asset of Company and may not be converted to Holder’s own
use. During employment and for 12 months after Holder’s employment terminates
for any reason, Holder shall not, on Holder’s behalf or for or on behalf of any
other party, solicit for employment any current Independent Contractor or any
current Employee, or any Independent Contractor or Employee who Company utilized
or employed and with whom Holder had contact with in the course of Holder’s work
with Company, during the two-year period immediately before Holder’s employment
terminated.

 

(e)                                  Non-solicitation of Customers. During
employment, Holder shall not, for Holder’s benefit, or on behalf of any
Competitive Enterprise, solicit or attempt to solicit, directly or by assisting
others, or accept any Business from any of Company’s Customers or prospective
Customers. For the 12 months after Holder’s employment terminates for any
reason, Holder shall not, for Holder’s benefit, or on behalf of any Competitive
Enterprise, solicit or attempt to solicit, directly or by assisting others, or
accept any Business from any of Company’s Customers or prospective Customers,
with whom the Holder had Material Contact during the final two years of Holder’s
employment.

 

(f)                                   Non-Competition. During employment, Holder
shall not work for or serve as an independent contractor, consultant or advisor
to any Competitor or Competitive Enterprise located, operating, or conducting
business in the Territory. For the 12 months after Holder’s employment
terminates for any reason, Holder shall not, without Company’s written
agreement, engage in Business in competition with Company or Company’s
affiliates within Holder’s Territory.  Engaging in business includes but is not
limited to, working for or serving as an independent contractor, consultant or
advisor

 

A-6

--------------------------------------------------------------------------------


 

to any Competitor or Competitive Enterprise, located, operating, or conducting
Business in the Territory. Holder acknowledges that the Territory is the primary
location in which Holder performs services for Company, and thus the area in
which Holder’s provision of services in violation of the provisions of this
Section 2.5(f) would cause significant harm to Company.

 

(g)                                  Return of Materials. Holder agrees that he
or she will not retain or make copies of, and will immediately return to Company
on or prior to the termination of Holder’s employment, or at any other time
Company requests such return, any and all property of Company that is in his or
her possession or subject to his or her control.  Company property includes, but
is not limited to, keys, credit and identification cards, passwords, equipment,
Customer files and information, all Confidential Information and Trade Secrets,
and any copies thereof (in any form).  Holder agrees that he or she will
reimburse Company for all of its costs, including reasonable attorneys’ fees, of
recovering the above materials and otherwise enforcing compliance with this
provision if he or she fails to comply with this provision.

 

(h)                                 Irreparable Harm and Injunctive Relief. 
Holder acknowledges that any breach of these restrictive covenants would result
in material and irreparable damage to Company and that it likely would be
difficult to establish the monetary value of such damage.  Holder therefore
agrees that Company, in addition to any other rights and remedies available to
it, shall be entitled to seek a temporary or preliminary injunction, or other
temporary relief, for the purpose of maintaining the status quo pending final
resolution if any breach or threatened breach of this Agreement occurs and
Company in good faith believes that it may be irreparably harmed thereby.

 

(i)                                     Reasonableness of Restrictions.  Holder
has carefully read and considered the provisions of this Section 2.5 and, having
done so, agrees and acknowledges that the foregoing restrictions limit Holder’s
ability to engage in competition in the geographic region and during the period
provided for above.  Holder expressly warrants and represents that these
restrictions with respect to time, geographic territory, and scope of activity
are reasonable and necessary to protect the Confidential Information and the
Company’s business goodwill and competitive position.

 

(j)                                    Severability.  In the event that,
notwithstanding the foregoing, any of the provisions of this Section 2.5 shall
be held to be invalid or unenforceable, the remaining provisions thereof shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included therein.  In the event that any
provision of this Section 2.5 shall be declared by a court of competent
jurisdiction to exceed the maximum restrictiveness such court deems reasonable
and enforceable, the time period and/or areas of restriction and/or related
aspects deemed reasonable and enforceable by the court shall become and
thereafter be the maximum restriction in such regard, and the restriction shall
remain enforceable to the fullest extent deemed reasonable by such court. 
Notwithstanding Section 3.12 of this Agreement, this Section 2.5 may be in
addition to and does not limit the effect of other agreements or understandings
between Holder and the Company with respect to matters addressed in it,
including with respect to prohibitions against competition and solicitation and
the protection of the Company’s Confidential Information.

 

(k)                                 Forfeiture.  The grant of the RSUs provided
herein and Holder’s agreement to the restrictions set forth in this Section 2.5
are intended to be mutually dependent promises and in the event Holder breaches
or threatens to breach any of the covenants set forth in this Section 2.5 or the
covenants set forth in this Section 2.5 are held to be invalid or unenforceable,
then Holder shall immediately forfeit the outstanding RSUs. The forfeiture
described in this Section 2.5(k) is not intended as liquidated damages.  Holder
acknowledges that he or she would not be entitled to receive the RSUs but for
his or her agreement to the covenants set forth in this Section 2.5, and in the
event the Company does not receive the benefits of such covenants, Holder shall
not retain any benefits of the outstanding RSUs.

 

A-7

--------------------------------------------------------------------------------


 

ARTICLE III

 

OTHER PROVISIONS

 

3.1                               No Right to Continued Employment or Awards.

 

(a)                                 Nothing in the Plan, the Grant Notice, or
this Agreement shall confer upon Holder any right to continue in the employ or
service of the Company or any Affiliate or shall interfere with or restrict in
any way the rights of the Company and any Affiliate, which rights are hereby
expressly reserved, to discharge or terminate the employment or services of
Holder at any time for any reason whatsoever, except to the extent expressly
provided otherwise in a written agreement between the Company or any Affiliate
and Holder.

 

(b)                                 The grant of the Award is a one-time benefit
and does not create any contractual or other right to receive a grant of Awards
or benefits in lieu of Awards in the future.  Future grants, if any, will be at
the sole discretion of the Company.  In addition, the value of the Award is an
extraordinary item of compensation outside the scope of any employment
contract.  As such, the Award is not part of normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments. The future value of the underlying Common Stock is unknown and
cannot be predicted with certainty.

 

3.2                               Adjustments. Holder acknowledges that the
Award, including the vesting of the Award and the number of Shares subject to
the Award, is subject to adjustment in the discretion of the Administrator upon
the occurrence of certain events as provided in this Agreement and Section 13.2
of the Plan.

 

3.3                               Notices.  Any notice to be given under the
terms of this Agreement to the Company shall be addressed to the Company in care
of the Secretary of the Company at the Company’s corporate headquarters or to
the then-current email address for the Secretary of the Company, and any notice
to be given to Holder shall be addressed to Holder at the most recent physical
or email address for Holder listed in the Company’s personnel records. By a
notice given pursuant to this Section 3.3, either party may hereafter designate
a different address for notices to be given to that party. Any notice shall be
deemed duly given when sent via email or when sent by certified mail (return
receipt requested) and deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.

 

3.4                               Titles. Titles are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.

 

3.5                               Governing Law; Venue; Severability. The laws
of the State of Texas shall govern the interpretation, validity, administration,
enforcement and performance of the terms of this Agreement regardless of the law
that might be applied under principles of conflicts of laws. The parties agree
that any suit, action, or proceeding arising out of or relating to the Plan or
this Agreement shall be brought in the United States District Court for the
Northern District of Texas (or should such court lack jurisdiction to hear such
action, suit or proceeding, in a Texas state court in Dallas County, Texas) and
that the parties shall submit to the jurisdiction of such court. The parties
irrevocably waive, to the fullest extent permitted by law, any objection a party
may have to the laying of venue for any such suit, action or proceeding brought
in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE
TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING. If any one or more
provisions of this Agreement shall for any reason be held invalid or
unenforceable, it is the specific

 

A-8

--------------------------------------------------------------------------------


 

intent of the parties that such provisions shall be modified to the minimum
extent necessary to make it or its application valid and enforceable.

 

3.6                               Conformity to Securities Laws. Holder
acknowledges that the Plan, the Grant Notice and this Agreement are intended to
conform to the extent necessary with all provisions of the Securities Act and
the Exchange Act and any and all regulations and rules promulgated thereunder by
the United States Securities and Exchange Commission, including, without
limitation, Rule 16b-3 under the Exchange Act. Notwithstanding anything herein
to the contrary, the Plan shall be administered, and the Awards are granted,
only in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by Applicable Law, the Plan, the Grant Notice and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

 

3.7                               Tax Representations. Holder has reviewed with
Holder’s own tax advisors the federal, state, local and foreign tax consequences
of this investment and the transactions contemplated by the Grant Notice and
this Agreement. Holder is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Holder
understands that Holder (and not the Company) shall be responsible for Holder’s
own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.

 

3.8                               Successors and Assigns. The Company may assign
any of its rights under this Agreement to single or multiple assignees, and this
Agreement shall inure to the benefit of the successors and assigns of the
Company. Subject to the restrictions on transfer set forth herein, this
Agreement shall be binding upon Holder and his or her heirs, executors,
administrators, successors and assigns.

 

3.9                               Limitations Applicable to Section 16 Persons.
Notwithstanding any other provision of the Plan or this Agreement, if Holder is
subject to Section 16 of the Exchange Act, the RSUs, the Plan and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by Applicable Law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.

 

3.10                        Amendment, Suspension and Termination. To the extent
permitted by the Plan, this Agreement may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Administrator; provided that no amendment, modification, suspension or
termination of this Agreement shall impair any rights or obligations under this
Agreement in any material way without the prior written consent of Holder.

 

3.11                        Paperless Administration.  By accepting this Award,
Holder hereby agrees to receive documentation related to the Award by electronic
delivery, such as a system using an internet website or interactive voice
response, maintained by the Company or a third party designated by the Company.

 

3.12                        Entire Agreement.  The Plan, the Grant Notice and
this Agreement constitute the entire agreement of the parties and supersede in
their entirety all oral, implied or written promises, statements,
understandings, undertakings and agreements between the Company and Holder with
respect to the subject matter hereof, including without limitation, the
provisions of any employment agreement or offer letter regarding equity awards
to be awarded to Holder by the Company, or any other oral, implied or written
promises, statements, understandings, undertakings or agreements by the Company
or any of its representatives regarding equity awards to be awarded to Holder by
the Company.

 

A-9

--------------------------------------------------------------------------------


 

3.13                        Section 409A.

 

(a)                                 Notwithstanding any other provision of the
Plan, this Agreement or the Grant Notice, the Plan, this Agreement and the Grant
Notice shall be interpreted in accordance with, and incorporate the terms and
conditions required by, Section 409A of the Code (together with any Treasury
Regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
Grant Date, “Section 409A”). The Administrator may, in its discretion, adopt
such amendments to the Plan, this Agreement or the Grant Notice or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate to comply with the requirements of Section 409A.

 

(b)                                 This Agreement is not intended to provide
for any deferral of compensation subject to Section 409A of the Code, and,
accordingly, the Shares issuable pursuant to the RSUs hereunder shall be
distributed to Holder no later than the later of: (i) the fifteenth (15th) day
of the third month following Holder’s first taxable year in which such RSUs are
no longer subject to a substantial risk of forfeiture, and (ii) the fifteenth
(15th) day of the third month following first taxable year of the Company in
which such RSUs are no longer subject to substantial risk of forfeiture, as
determined in accordance with Section 409A and any Treasury Regulations and
other guidance issued thereunder.

 

(c)                                  For purposes of Section 409A of the Code
(including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), each payment that Holder may be eligible to
receive under this Agreement shall be treated as a separate and distinct
payment.

 

3.14                        Broker-Assisted Sales.  In the event of any
broker-assisted sale of shares of Common Stock in connection with the payment of
withholding taxes as provided in Section 1.2(b)(iii) or (v): (a) any shares of
Common Stock to be sold through a broker-assisted sale will be sold on the day
the Tax Withholding Obligation arises or as soon thereafter as practicable;
(b) such shares of Common Stock may be sold as part of a block trade with other
participants in the Plan in which all participants receive an average price;
(c) Holder will be responsible for all broker’s fees and other costs of sale,
and Holder agrees to indemnify and hold the Company harmless from any losses,
costs, damages, or expenses relating to any such sale; (d) to the extent the
proceeds of such sale exceed the applicable Tax Withholding Obligation, the
Company agrees to pay such excess in cash to Holder as soon as reasonably
practicable; (e) Holder acknowledges that the Company or its designee is under
no obligation to arrange for such sale at any particular price, and that the
proceeds of any such sale may not be sufficient to satisfy the applicable Tax
Withholding Obligation; and (f) in the event the proceeds of such sale are
insufficient to satisfy the applicable Tax Withholding Obligation, Holder agrees
to pay immediately upon demand to the Company or its Subsidiary with respect to
which the Tax Withholding Obligation arises an amount in cash sufficient to
satisfy any remaining portion of the Company’s or the applicable Subsidiary’s
Tax Withholding Obligation.

 

A-10

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

VESTING SCHEDULE

 

Capitalized terms used in this Exhibit B and not defined in Section 3 below
shall have the meanings given them in the Agreement to which this Exhibit B is
attached.

 

[VESTING TO BE SPECIFIED IN INDIVIDUAL AGREEMENTS]

 

B-1

--------------------------------------------------------------------------------